DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/157,382 on July 29, 2022. Claims 1-3, 5, 7-11 and 15-25 are pending. 

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 3, 5, 7-11, 15-19 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagong ( US 2008/0188267 A1 ) in view of Sirpal et al. ( US 2013/0076591 A1 ), Barnhoefer et al. ( US 2013/0328842 A1 ), Inoh ( US 2010/0309096 A1 ) and Katoh et al. ( US 2010/0315394 A1 ).

	Sagong teaches in Claim 1:
	A computer program product comprising one or more non-transitory machine readable mediums having instructions encoded thereon that when executed by one or more processors cause a process to be carried out in an electronic device having a display that can be illuminated ( [0003] discloses a mobile communication terminal with a touch screen. [0066] discloses the invention can be implemented on a computer or microprocessor to be executed via software coding ), the process comprising: 
in response to a first user input received via a tactile user interface feature for a first time duration, causing a first function to be carried out ( Figure 10, [0063]-[0064] disclose a first key button 131 which can be assigned two functions, which are identified based on press amount of time. As [0063] notes, a first function, corresponding to a short key signal (read as a first time duration), relates to an information inputting mode (read as a first function). Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); and 
in response to a second user input received via the tactile user interface feature for a second time duration different than the first time duration, causing a second function to be carried out ( Figure 10, [0063]-[0064] discloses a long key signal (read as a second time duration) which results in activation and non-activation of the touch screen 12 (read as a second function). [0063]-[0064] discloses the two functions are assigned to the same key 131 and differentiated in the duration of the press. Please note short key signal versus long key signal ); 
wherein one of the first or second functions does not include changing an illumination state of the one or more light sources, ( [0063]-[0064] discloses the short key signal relates to an information inputting mode, which is not related/including causing lighting of a/any display, such as touch screen 12, to be switched on or off. Rather, it relates to GUI aspects ) ); but 

Sagong does not explicitly teach “wherein the other of the first or second functions includes changing an illumination state of the one or more light sources without transitioning the electronic device into a sleep mode or out of the sleep mode.”

However, in the same field of endeavor, multi function keys in portable devices, Sirpal teaches of a device which can include a plurality of buttons, ( Sirpal, Figure 1E, [0193] ). Notably, several modifications are suggested, such as instead of having separate buttons, two buttons may be combined, similar to Sagong. Also similar to Sagong, a button can have different commands based on the touch duration, such as a normal press, medium press and long press. Furthermore, Sirpal teaches that other functionality can be controlled using the buttons, with non-limiting examples including system power, volume, brightness, etc. In light of Sirpal’s teachings, a single button can be implemented which can control brightness and it is clear that these illumination changes are occurring without switching in or out of a sleep mode, as it is not described in Sirpal as such. Sagong teaches to have multiple functions which also depend on touch duration and Sirpal teaches to have brightness adjustment as one of the functions that can be controlled using Sagong. Respectfully, in light of Sagong’s teachings of having multiple functions applied to the same button, it truly is a design choice issue as to what functions can be applied and Sirpal is cited as teaching of an example of brightness functionality. To clarify, Sagong teaches of a single button which can control two distinct functions and at the very least, one function is for controlling a menu (i.e. not related to changing an illumination). What is missing is another function being controlled, that function being related to an illumination state. Sirpal teaches of a multifunction button being able to control a variety of functions, including changing brightness. One of ordinary skill in the art would be able to combine Sagong and Sirpal to arrive at a multifunction button which can change brightness as well as affect a menu/GUI, i.e. one function which changes an illumination state and another function which does not change an illumination state.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the brightness control, as taught by Sirpal, with Sagong’s key button, with the motivation that multiple buttons can be consolidated into one (both references teach this) and brightness is often a key function on a portable device and this can be controlled effectively, ( Sirpal, [0193] ).

Sagong and Sirpal do not explicitly teach of “an electrophoretic display that can be illuminated using one or more light sources mounted around one or more sides of the electrophoretic display” 

However, in the same field of endeavor, display systems, as for aspect (1), Barnhoefer teaches of a device 10 which includes a display 14, ( Barnhoefer, Figure 1B, [0029] ). In particular, the display 14 can include an array of various types of display technologies, such as an array of LCD components, an array of plasma display pixels, an array of electrophoretic display pixels, etc. Respectfully, these are well known types of displays and various screen types can be implemented as it is a design choice issue. Notably, an array, in conjunction with Figure 1B, etc, would entail a plurality of light sources mounted around one or more sides of the display, as shown and a detail one of ordinary skill in the art would realize as necessary in order to provide large scale display coverage for the device.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the electrophoretic with gradual brightness adjustments, as taught by Barnhoefer, with the motivation that it will create distractingly abrupt display changes for the user, making for a more comfortable viewing experience, ( Barnhoefer, [0053] ). Furthermore, electrophoretic displays are well known in the art and it is a simple substitution to use this type of display instead of another type.

Sagong does not explicitly teach “in response to a third user input received via the tactile user interface feature for a third time duration longer than the second time duration, causing the electronic device to enter a sleep mode”

However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10 (please note there are at least three functions and durations). Figure 10, [0090] discloses three functions, short press, long press 1 and long press 2, so there are examples of three durations of time being associated with three different functions, i.e. the third function is different/unrelated to the first and second functions. This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off (read entering or staying in sleep mode as a third time duration with the longer press options). As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting.

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

Inoh, while teaching of a sleep mode, does not explicitly teach “causing a first switch coupled between a power source and a communication bus to open, and causing a second switch coupled between the power source and the one or more light sources to close if it not closed already”.

However, in the same field of endeavor, display systems, Katoh teaches of a display apparatus with a standby feature, ( Katoh, Figure 8, [0042] ). Similar to Inoh, the display elements can switch to a standby mode by controlling switches. Figure 8 shows switch S2 which opens (read as a first switch), connected between a power source VB1 and the standby signal terminal STB (read as from a communication bus). Furthermore, a switch S1 closes between the power source VB1 and the display elements and the optical aspects are suppressed. The same pixel elements which are used to display are also used as optical sensors and their functionality can be turned off by using this circuit, i.e. connection to the light source. Respectfully, when turning display elements on and off, a switching structure is commonly used, such as the one Katoh teaches.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the switching structure, as taught by Katoh, with the motivation that using switches is well known to turn off circuits, resulting in reduced power consumption, ( Katoh, [0042] ).

Sagong teaches in Claim 2:
	The computer program product of claim 1, wherein: 
causing the first function to be carried out includes causing a menu to be presented for display via the display ( Sagong, Figure 12, [0059] discloses a menu 120 with a list of applications ); but

Sagong does not explicitly teach wherein “the second function to be carried out includes causing the one or more light sources of the device to change from on to off, or from off to on.”

To clarify, Sagong teaches of activation and non-activation of the touch screen, such as during a cellular call, ( Sagong, Figure 3 ). Respectfully, it is clear to one of ordinary skill in the art that cellular devices often turn off the screen during a phone call. For explicit details of switching the display on and off, please note the combination below.

However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10.  This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off. As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting.

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

	Sagong teaches in Claim 3:
	The computer program product of claim 2, wherein the second time duration is longer than the first time duration. ( Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration )

	Inoh teaches in Claim 5:
	The computer program product of claim1, wherein the third function includes engaging a power conservation mode. ( Please note at least two functions which result in turning on a display and putting/maintaining a sleep mode, i.e. power conservation mode )

Sirpal teaches in Claim 7:
	The computer program product of claim 1, wherein causing the first or second function to be carried out includes one or both of (1) causing the one or more light sources of the device to be connected to a power source; and (2) causing the one or more light sources of the device to change in brightness level. ( Sirpal, [0193] also teaches to adjust brightness as another example of functionality which can be mapped to the button )

	Sirpal and Katoh teach Claim 8:
	The computer program product of claim 1, wherein causing the first or second function to be carried out includes causing the second switch to toggle from a first position to a second position thereby causing the one or more light sources of the device to change from on to off, or from off to on. ( Sirpal, [0193] discloses a rocker switch which is well known to be toggled between a first and second position in order to perform functionality. Furthermore, Sirpal teaches to control overall system power, i.e. toggle the device and its display on and off, etc. Furthermore, the design of the switch is within ordinary skill and can be implemented in a variety of different ways. Please note the combination teaches to use Katoh’s switch structure )

	Barnhoefer teaches in Claim 9:
	The computer program product of claim 24, the process comprising:
in response to the current brightness level being below a first threshold, ramping down the brightness includes increasing the ramp rate to the second ramp rate; and in response to the current brightness level being above a second threshold, ramping up the brightness includes decreasing the ramp rate to the first ramp rate. ( Barnhoefer, Figure 9, [0061] discloses a threshold which is considered when deciding to make persistent changes in the display brightness baseline. Again, Barnhoefer teaches to make gradual adjustments in light of the initial display brightness level and one of ordinary skill in the art would realize that different rates could be applied as Barnhoefer teaches of linear/non-linear adjustments, etc. Given the teaching of threshold(s), it is a design choice issue as to how in particular to adjust the rates )
	
	As per Claim 10:
	Sagong does not explicitly teach of “comprising an electrophoretic display, the one more light sources that can be switched on to illuminate the electrophoretic display, and the computer program product of claim 1.”

However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). In light of Inoh teaching of various functions that can be carried out in light of the touch duration, especially considering some of the functionality deals with illumination of the display, the exact function, i.e. turning off to on and then back to off, is a design choice. Furthermore, Inoh actually teaches of a long press 1 situation in which the front light actually turns on for a predetermined time, i.e cycles from off to on and then turns off after two seconds. In any case, one of ordinary skill in the art would realize a number of functions could be designed in light of the detected touch duration. Please note that this methodology is applied to the backlight 42 of Inoh, which serves as a lighting source, [0083]. Furthermore, an electrophoretic is a well known type of display and Examiner asserts Official Notice to this.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the particular functionality with the motivation that it is essentially a design choice issue.

Sagong teaches in Claim 11:
	An electronic device ( [0003] discloses a mobile communication terminal with a touch screen. [0066] discloses the invention can be implemented on a computer or microprocessor to be executed via software coding ), comprising: 
a housing ( Figure 10 shows a portable device with a housing ); 
a tactile user interface feature mounted within the housing ( Figure 10, [0063] discloses several key buttons, such as 131 and 132 ); and 
one or more processors within the housing ( [0066] discloses a microprocessor ); 
wherein, in response to a first user input received via the tactile user interface feature for a first time duration, the one or more processors execute first instructions to cause a menu to be posted to the electrophoretic display ( Figure 10, [0063]-[0064] disclose a first key button 131 which can be assigned two functions, which are identified based on press amount of time. As [0063] notes, a first function, corresponding to a short key signal (read as a first time duration), relates to an information inputting mode (read as a first function). Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ), 
wherein, in response to a second user input received via the tactile user interface feature for a second time duration that is longer than the first duration, the one or more processors execute second instructions to cause [changing illumination of the electrophoretic display by affecting a state of the light source, and to toggle a state of the second switch] ( Please note the long key press which results in the activation and non-activation of the touch screen, i.e. second function, to be executed. [0063]-[0064] discloses the two functions are assigned to the same key 131 and differentiated in the duration of the press. Please note short key signal versus long key signal. Only one function is executed depending on the duration. To clarify, Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration ), 
wherein the first function includes posting a menu to the electrophoretic display ( Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); but 

Sagong does not explicitly teach “an electrophoretic display within the housing; a light source within the housing and configured to illuminate the electrophoretic display, the light source including a plurality of light emitting diodes disposed along at least a portion of the electrophoretic display perimeter”.

However, in the same field of endeavor, display systems, Barnhoefer teaches of a device 10 which includes a display 14, ( Barnhoefer, Figure 1B, [0029] ). In particular, the display 14 can include an array of various types of display technologies, such as an array of LCD components, an array of plasma display pixels, an array of electrophoretic display pixels, etc. Respectfully, these are well known types of displays and various screen types can be implemented as it is a design choice issue. Notably, an array, in conjunction with Figure 1B, etc, would entail a plurality of light sources mounted around one or more sides of the display, as shown and a detail one of ordinary skill in the art would realize as necessary in order to provide large scale display coverage for the device.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the electrophoretic with gradual brightness adjustments, as taught by Barnhoefer, with the motivation that it will create distractingly abrupt display changes for the user, making for a more comfortable viewing experience, ( Barnhoefer, [0053] ). Furthermore, electrophoretic displays are well known and Barnhoefer essentially renders it a design choice issue given the variety of proposed display types that can be used.

Sagong does not explicitly teach “wherein the second function includes changing illumination of the electrophoretic display by affecting a state of the light source” and to emphasize on that, “changing illumination of the electrophoretic display by affecting a state of the light source, and to toggle a state of the second switch”.

However, in the same field of endeavor, multi function keys in portable devices, Sirpal teaches of a device which can include a plurality of buttons, ( Sirpal, Figure 1E, [0193] ). Notably, several modifications are suggested, such as instead of having separate buttons, two buttons may be combined, similar to Sagong. Also similar to Sagong, a button can have different commands based on the touch duration, such as a normal press, medium press and long press. Furthermore, Sirpal teaches that other functionality can be controlled using the buttons, with non-limiting examples including system power, volume, brightness, etc. In light of Sirpal’s teachings, a single button can be implemented which can control brightness and it is clear that these illumination changes are occurring without switching in or out of a sleep mode, as it is not described in Sirpal as such. Sagong teaches to have multiple functions which also depend on touch duration and Sirpal teaches to have brightness adjustment as one of the functions that can be controlled using Sagong. Respectfully, in light of Sagong’s teachings of having multiple functions applied to the same button, it truly is a design choice issue as to what functions can be applied and Sirpal is cited as teaching of an example of brightness functionality. To clarify, Sagong teaches of a single button which can control two distinct functions and at the very least, one function is for controlling a menu (i.e. not related to changing an illumination). What is missing is another function being controlled, that function being related to an illumination state. Sirpal teaches of a multifunction button being able to control a variety of functions, including changing brightness. One of ordinary skill in the art would be able to combine Sagong and Sirpal to arrive at a multifunction button which can change brightness as well as affect a menu/GUI, i.e. one function which changes an illumination state and another function which does not change an illumination state.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the brightness control, as taught by Sirpal, with Sagong’s key button, with the motivation that multiple buttons can be consolidated into one (both references teach this) and brightness is often a key function on a portable device and this can be controlled effectively, ( Sirpal, [0193] ).

Sagong does not explicitly teach “wherein, in response to a third user input received via the tactile user interface feature for a third time duration longer than the second time duration, the one or more processors execute third instructions to cause the electronic device to enter a sleep mode”

However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10 (please note there are at least three functions and durations). Figure 10, [0090] discloses three functions, short press, long press 1 and long press 2, so there are examples of three durations of time being associated with three different functions, i.e. the third function is different/unrelated to the first and second functions. This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off (read entering or staying in sleep mode as a third time duration with the longer press options). As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting.

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

Inoh, while teaching of a sleep mode, does not explicitly teach of “a communication bus”, “a power source, a first switch between the power source and the communication bus; a second switch between the power source and the light source” and “to cause the first switch to open, and to cause the second switch to close if it is not closed already”.

However, in the same field of endeavor, display systems, Katoh teaches of a display apparatus with a standby feature, ( Katoh, Figure 8, [0042] ). Similar to Inoh, the display elements can switch to a standby mode by controlling switches. Figure 8 shows switch S2 which opens (read as a first switch), connected between a power source VB1 and the standby signal terminal STB (read as from a communication bus). Furthermore, a switch S1 closes between the power source VB1 and the display elements and the optical aspects are suppressed. The same pixel elements which are used to display are also used as optical sensors and their functionality can be turned off by using this circuit, i.e. connection to the light source. Respectfully, when turning display elements on and off, a switching structure is commonly used, such as the one Katoh teaches.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the switching structure, as taught by Katoh, with the motivation that using switches is well known to turn off circuits, resulting in reduced power consumption, ( Katoh, [0042] ).

	Inoh teaches in Claim 15:
	The electronic device of claim 11, wherein the third instructions cause engaging a power conservation mode. ( Please note at least two functions which result in turning on a display and putting/maintaining a sleep mode, i.e. power conservation mode )

Sagong and Sirpal teach in Claim 16:
	The electronic device of claim 11, wherein the second function includes changing illumination of the electrophoretic display by affecting a state of the light source without posting the menu, engaging the power conservation mode, or disengaging from the power conservation mode. ( The combination teaches, notably Sirpal, of assigning functionality to the key button which allows for brightness changes, independent of affecting other functions (because the touch duration is different) )

	Sirpal teaches in Claim 17:
	The electronic device of claim 11, wherein the second function includes one or both of (1) causing the light source of the device to be connected to a power source; and (2) causing the light source of the device to change in brightness level. ( Sirpal, [0193] also teaches to adjust brightness as another example of functionality which can be mapped to the button )

	Sirpal and Katoh teach in Claim 18:
	The electronic device of claim 11, wherein the second function includes causing the second switch to toggle from a first position to a second position thereby causing the lighting source of the device to change from on to off, or from off to on. ( Sirpal, [0193] discloses a rocker switch which is well known to be toggled between a first and second position in order to perform functionality. Furthermore, Sirpal teaches to control overall system power, i.e. toggle the device and its display on and off, etc. Furthermore, the design of the switch is within ordinary skill and can be implemented in a variety of different ways. Furthermore, please note the combination with Katoh with regards to the switches )

	Barnhoefer teaches in Claim 19:
	The electronic device of claim 11, wherein the second function includes changing the illumination of the electrophoretic display by ramping up a brightness of the light source or ramping down a brightness of the light source. ( The combination with Barnhoefer teaches to adjust the gradual brightness adjustment, i.e. ramping )

	Barnhoefer teaches in Claim 21:
	The computer program product of claim 23, wherein the first ramp rate is slower than the second ramp rate. ( Barnheofer, [0053] teaches of different rates/gradual increase and decrease of brightness, so it is clear that one is at a lower rate than the other )

	Barnhoefer teaches in Claim 22:
	The computer program product of claim 24, the process comprising: in response to the current brightness level being below the first threshold, ramping down the brightness includes transitioning the one or more light sources from an on-state directly to an off-state. ( Barnhoefer, [0063] discloses a power-off event and in general, [0061] discloses of thresholds in order to affect display states. In light of ordinary skill, one would realize that a minimum brightness level is taught by Barnhoefer and if it falls below this, i.e. below this threshold, then a power-off event is initiated )

	As per Claim 23:
	For the aspect: “wherein changing the illumination state of the one or more light sources comprises ramping up a brightness of the one or more light sources at a first ramp rate or ramping down the brightness of the one or more light sources at a second ramp rate.”

However, in the same field of endeavor, display systems, as for aspect (1), Barnhoefer teaches of a device 10 which includes a display 14, ( Barnhoefer, Figure 1B, [0029] ). Barnhoefer teaches in [0053] of control circuitry 30 which can make display brightness adjustments gradually, using different time constants in making increases as well as decreases. To clarify, the increases in display brightness can be made at a faster speed (read as a first ramp rate) than decreases in display brightness (read as a second ramp rate). 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the electrophoretic with gradual brightness adjustments, as taught by Barnhoefer, with the motivation that it will create distractingly abrupt display changes for the user, making for a more comfortable viewing experience, ( Barnhoefer, [0053] ).

	Barnhoefer teaches in Claim 24:
	The computer program product of claim 23, wherein one or both of the first ramp rate and the second ramp rate depend on a current brightness level of the one or more light sources. ( [0053], the amount of change, i.e. magnitude may account for the initial display brightness level (read as a current brightness level setting of the one or more light sources). Again, the reason for accounting for the initial level is to allow for/ascertain gradual adjustments )

	Barnhoefer teaches in Claim 25:
	The electronic device of claim 19, wherein the second function includes ramping up the brightness of the light source at a first ramp rate or ramping down the brightness of the light source at a second ramp rate, wherein one or both of the first ramp rate and the second ramp rate depend on a current brightness level of the light source. ( [0053], the amount of change, i.e. magnitude may account for the initial display brightness level (read as a current brightness level setting of the one or more light sources). Again, the reason for accounting for the initial level is to allow for/ascertain gradual adjustments. Furthermore, please note the alternative claim language here )

6.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagong ( US 2008/0188267 A1 ) in view of Inoh ( US 2010/0309096 A1 ) and Katoh et al.
	( US 2010/0315394 A1 ).

Sagong teaches in Claim 20:
	A method of affecting the illumination of an electrophoretic display on an electronic device having a tactile user interface feature ( [0003] discloses a mobile communication terminal with a touch screen. [0066] discloses the invention can be implemented on a computer or microprocessor to be executed via software coding. Please note this electrophoretic limitation will be addressed by Inoh ), the method comprising: 
in response to a first user input received via the tactile user interface feature for a first time duration, causing a first function to be carried out ( Figure 10, [0063]-[0064] disclose a first key button 131 which can be assigned two functions, which are identified based on press amount of time. As [0063] notes, a first function, corresponding to a short key signal (read as a first time duration), relates to an information inputting mode (read as a first function). Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); and 
in response to a second user input received via the tactile user interface feature for a second time duration longer than the first time duration, causing a second function to be carried out but not the first function ( Please note the long key press which results in the activation and non-activation of the touch screen, i.e. second function, to be executed. [0063]-[0064] discloses the two functions are assigned to the same key 131 and differentiated in the duration of the press. Please note short key signal versus long key signal. Only one function is executed depending on the duration. To clarify, Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration ); 
wherein the first function comprises causing a menu to be presented for display via the electrophoretic display ( Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); but 
 
Sagong does not explicitly teach (1) “wherein, in response to a third user input received via the tactile user interface feature for a third time duration longer than the second time duration, causing the electronic device to enter a sleep mode” and (2) “wherein the second function comprises causing the light source of the electronic device to change from on to off, or from off to on.”

To clarify, Sagong teaches of activation and non-activation of the touch screen, such as during a cellular call, ( Sagong, Figure 3 ). Respectfully, it is clear to one of ordinary skill in the art that cellular devices often turn off the screen during a phone call. For explicit details of switching the display on and off, please note the combination below.

As for aspect (1): However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10 (please note there are at least three functions and durations). Figure 10, [0090] discloses three functions, short press, long press 1 and long press 2, so there are examples of three durations of time being associated with three different functions, i.e. the third function is different/unrelated to the first and second functions. This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off. As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting. When the interpreted third function activates, the second function can deactivate, satisfying the claim language.

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

As for aspect (2): To emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10.  This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off. As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting. As for the electrophoretic aspects, Inoh teaches in [0054] of a bistable panel/cholesteric display, which is a type of electrophoretic or well known to be interchangeable as the display keeps a static/stable image until biased to another image/state.

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

Inoh, while teaching of a sleep mode, does not explicitly teach of “causing a first switch coupled between a power source and a communication bus to open, and causing a second switch coupled between the power source and a light source of the electronic device to close if it is not closed already.”

However, in the same field of endeavor, display systems, Katoh teaches of a display apparatus with a standby feature, ( Katoh, Figure 8, [0042] ). Similar to Inoh, the display elements can switch to a standby mode by controlling switches. Figure 8 shows switch S2 which opens (read as a first switch), connected between a power source VB1 and the standby signal terminal STB (read as from a communication bus). Furthermore, a switch S1 closes between the power source VB1 and the display elements and the optical aspects are suppressed. The same pixel elements which are used to display are also used as optical sensors and their functionality can be turned off by using this circuit, i.e. connection to the light source. Respectfully, when turning display elements on and off, a switching structure is commonly used, such as the one Katoh teaches.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the switching structure, as taught by Katoh, with the motivation that using switches is well known to turn off circuits, resulting in reduced power consumption, ( Katoh, [0042] ).

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Applicant’s representative, Attorney Peter H. Dykstra, is thanked for this time to discuss the application in an interview held on July 27, 2022. In light of the interview, claim amendments were made to better define the invention and these overcame the current rejection.
	However, upon further consideration, a new grounds has been presented and as a result Applicant’s arguments are moot. Katoh is cited for teaching of a multiple switch structure which can trigger a standby mode. Respectfully, as is known in the art, switches are well known for turning circuits on and off. One suggestion to overcome this rejection might be to better define Figure 4 and the specific connections. While Katoh may teach of broader concepts like a power source, communication bus, etc, better defining the specifics of these elements and/or the connections to and from the switches better will overcome the current rejection.

Conclusion
8.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621